                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 DAVID OVERHOLT,                                    )
                                                    )
               Plaintiff,                           )
                                                    )            No.:    3:18-CV-511-CLC-DCP
 v.                                                 )
                                                    )
 KNOX COUNTY SHERIFF’S OFFICE,                      )
 MICHAEL PANNELL, CORPORAL HID,                     )
 CAPTAIN COX, CHIEF PURVIS, and                     )
 CORRECTIONAL OFFICER                               )
 RUTHERFORD,                                        )
                                                    )
               Defendants.                          )

                                      MEMORANDUM

       This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. This matter is now

before the Court for screening of the amended complaint pursuant to the Prison Litigation Reform

Act (“PLRA”).1 For the reasons set forth below, this action will be DISMISSED.

I.     SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

any claims that are frivolous or malicious, fail to state a claim for relief, or are against a defendant

who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d

1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal,

556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), “governs dismissals


       1
         The United States Postal Service returned the Court’s previous order granting Plaintiff’s
motion for leave to proceed in forma pauperis as undeliverable (Doc. 4). The Court, however,
takes judicial notice that the Tennessee Department of Correction now lists Plaintiff as incarcerated
in the Southcentral Correctional Center. See https://apps.tn.gov/foil-app/search.jsp. Accordingly,
the Clerk will be DIRECTED to update Plaintiff’s address on the Court’s docket to 555 Forest
Avenue, Clifton, Tennessee 38425.
for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim that are not supported by specific facts are insufficient to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

        To state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was deprived of

a federal right by a person acting under color of state law. Braley v. City of Pontiac, 906 F.2d 220,

223 (6th Cir. 1990).

II.     LEGAL ANALYSIS

        In his complaint, Plaintiff sets forth a number of allegations regarding the conditions of his

confinement in the Knox County Detention Center and asserts that Defendants subjected him to

cruel and unusual punishment (Doc. 2 p. 3–5). Based on these allegations, Plaintiff seeks

injunctive relief, including a transfer and an investigation of his treatment, as well as a change of

venue for criminal charges and for a criminal charge against him to be dropped (id. at 6).

        As set forth above, however, Plaintiff is no longer confined in the Knox County Detention

Center. As such, his requests for injunctive relief are moot. Kensu v. Haigh, 87 F.3d 172, 175



                                                   2
(6th Cir. 1996) (holding that claims seeking injunctive relief are moot when the prisoner is no

longer in custody of the institution that allegedly violated the prisoner’s constitutional rights).

Court lack jurisdiction over moot claims, as courts are not “empowered to decide moot questions

or abstract propositions.” North Carolina v. Rice, 404 U.S. 244, 246 (1971).

       Further, as to Plaintiff’s requests that the Court intervene in the pending state criminal

matters against him, in Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that absent

extraordinary circumstances, federal equity jurisdiction may not be used to enjoin pending state

prosecutions, as states have a special interest in enforcing their own laws in their own courts. Id.

at 44. This rule is “designed to permit state courts to try state cases free from interference by

federal courts, particularly where the party to the federal case may fully litigate his claim before

the state court.” Zalman v. Armstrong, 802 F.2d 199, 205 (6th Cir. 1986) (internal quotations

omitted). As such, federal courts should abstain from addressing a claim where: (1) a state

proceeding is ongoing; (2) an important state interest is involved; and (3) the party has an adequate

opportunity to raise his constitutional challenges in the state proceeding. Middlesex County Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432, (1982); Fieger v. Thomas, 74 F.3d 740, 744

(6th Cir. 1996). As Plaintiff’s criminal proceeding is ongoing and he can raise his arguments set

forth in his complaint in that action, Younger compels the Court to abstain from interfering with

this state criminal matter and the Court cannot grant Plaintiff the relief he seeks under § 1983.

III.   CONCLUSION

       For the reasons set forth above, the Clerk will be DIRECTED to update Plaintiff’s address.

Also, even liberally construing the amended complaint in favor of Plaintiff, it fails to state a claim

upon which relief may be granted under § 1983. As such, this action will be DISMISSED pursuant

to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A).



                                                  3
       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate Procedure.

       An Order Will Enter.

       ENTER:




                                                   /s/
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE




                                               4
